Order, Family Court, New York County, entered on November 10, 1975, adjudicating the infant a permanently neglected child, terminating appellant’s custodial rights and awarding custody to petitioner, unanimously affirmed, without costs and without disbursements for the reasons given by the Family Court. While the court below erred in admitting into evidence the entire Brookwood case record pertaining to the infant, as portions thereof were not made contemporaneously with the events described therein or were otherwise deficient, we are firmly convinced that such error was not significant and that, in any event, the result reached herein would have been the same even had such record, or portions thereof, been excluded. Concur — Murphy, P. J., Capozzoli, Lane and Lynch, JJ.